Action on behalf of the infant appellant to recover damages for personal injuries and by her father for medical expenses and loss of services. The infant’s parents live in a two-family house owned by respondents. While playing in the back yard of the house, the infant climbed upon a raised platform which overhangs a cellar stairway and was injured when she fell to the stairs below. The appeal, by permission of this court, is from an order of the Appellate Term which reversed a judgment of the City Court of the City of New York, Kings County, in favor of appellants and dismissed the complaint. The notice of appeal also states that the appeal is from a judgment of the City Court entered on the Appellate Term order. Order unanimously affirmed, with costs. No opinion. Appeal from judgment dismissed, without costs. No appeal lies from such judgment. (See Civ. Prac. Act, § 623, subd. 1.) Present—Nolan, P. J., Wenzel, Beldock, Murphy and Ughetta, JJ.